Appeal by defendant from a judgment of the County Court, Suffolk County (Copertino, J.), rendered June 12, 1984, convicting him of rape in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of defendant’s omnibus motion as sought suppression of statements and identification testimony.
Judgment affirmed.
We find no merit to defendant’s contentions regarding the admissibility of statements and identification testimony, the People’s summation, or the sentence imposed. We would only note that the court’s charge on reasonable doubt was not ideal and that use of instructions such as those suggested in 1 CJI 6.20 would be preferable. Taken in its entirety, however, the charge conveyed to the jury the correct burden of proof (see, People v Cruz, 97 AD2d 518). Moreover, the evidence of defendant’s guilt, including the element of forcible compulsion, was overwhelming. Accordingly, the error, if any, was harmless. O’Connor, J. P., Weinstein, Niehoff and Eiber, JJ., concur.